      Case 1:09-cr-01016-DLC Document 196 Filed 11/16/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------  X
                                       :
UNITED STATES OF AMERICA               :           09Cr1016-04
                                       :              (DLC)
               -v-                     :
                                       :            MEMORANDUM
FELIX SANTIAGO III,                    :           OPINION AND
                                       :               ORDER
                         Defendant.    :
                                       :
-------------------------------------- X

APPEARANCES

For the Government:

Catherine Elaine Ghosh
Zachary Feingold
Benet Jeanne Kearney
Kaylan Elizabeth Lasky
Mitzi Steiner
Noah Falk
One St. Andrew’s Plaza
New York, NY 10007

For the Defendant:

Arthur Paul Condon
Law Office of Paul Condon
33-41 Newark Street, Suite 4a
Hoboken, NJ 07030


DENISE COTE, District Judge:

     On October 29, 2020, defendant Felix Santiago was sentenced

to serve thirteen months’ imprisonment on violations of the

terms of his supervised release and ordered to surrender no

later than December 4 to serve that sentence.         On November 9, he

filed a notice of appeal and moved for a stay of his surrender
        Case 1:09-cr-01016-DLC Document 196 Filed 11/16/20 Page 2 of 5




date of December 4.      For the following reasons, the motion to

stay surrender is denied.

                                 Background

       On April 12, 2019, an arrest warrant was issued for

Santiago’s violation of the terms of his supervised release.

The violation charged him with violations of federal narcotics

laws.    Santiago’s term of supervised release ended on December

10.

       On January 9, 2020, amended violations, containing a total

of six specifications, were filed against him.           This filing

occurred shortly after a New Jersey federal indictment charging

Santiago with drug offenses was dismissed.

       On September 30, the Court found Santiago guilty on

specifications 2 through 5 of the violation.          On October 29,

Santiago was sentenced on each of specifications 2 through 5 to

concurrent terms of thirteen months’ imprisonment with no

further period of supervision to follow.          Specifications 1 and 6

were dismissed.     The sentence on each violation was within the

United States Sentencing Guidelines range.          Santiago was ordered

to surrender to the designated facility no later than December

4.    Santiago was advised of his right to appeal.

       On November 9, Santiago filed a notice of appeal and moved

for a stay of his surrender date.         His motion for a stay of

surrender contained no accompanying memorandum of law and made


                                      2
       Case 1:09-cr-01016-DLC Document 196 Filed 11/16/20 Page 3 of 5




no legal arguments.     Rather, it simply asked that the sentence

be stayed “until such time as the appeal is decided.”

                                Discussion

      The presumption under 18 U.S.C. § 3143(b)(1) that a

defendant who has received a sentence of imprisonment will be

detained pending appeal may be overcome if the court finds:

      [T]hat the appeal is not for the purpose of delay and
      raises a substantial question of law or fact likely to
      result in-- (i) reversal, (ii) an order for a new
      trial, (iii) a sentence that does not include a term
      of imprisonment, or (iv) a reduced sentence to a term
      of imprisonment less than the total of the time
      already served plus the expected duration of the
      appeal process.

Id.

      Santiago has made no showing to support any of these

grounds for a delay of surrender.        His request for a stay does

not raise a substantial question of law or fact or negate a

finding that it is made for the purpose of delay.          At the

hearing on the supervised release specifications of violation,

he conceded that he had violated specification 2.          That

admission was unsurprising given the wealth of evidence that he

had traveled to Puerto Rico without permission from his

Probation Officer on multiple occasions during his term of

supervised release.     On multiple occasions during 2020,

including at his sentence, his attorneys admitted that this

violation was directly linked to timely-filed specification 1.



                                     3
         Case 1:09-cr-01016-DLC Document 196 Filed 11/16/20 Page 4 of 5




     For these same reasons, Santiago has not shown that any

appeal has any likelihood of resulting in a remand for a new

trial.     The evidence of violations of specifications 3 through 5

was also overwhelming.        Santiago never told his probation

officer that he had a cell phone or of his actual residence,

making supervision all but impossible.          While Santiago argued

that, as a legal matter, these violations were not sufficiently

linked to the timely-filed specification 1, that argument was

rejected by this Court.        In any event, since the sentences

imposed for those violations are to be served concurrently with

the sentence imposed on the violation of specification 2, that

argument has no impact on the length of Santiago’s term of

imprisonment.      Accordingly, the Court finds no substantial

question of law or fact that would support a stay of the

defendant’s sentence.




                                       4
         Case 1:09-cr-01016-DLC Document 196 Filed 11/16/20 Page 5 of 5




                                  Conclusion

     Felix Santiago’s November 9, 2020 motion for a stay of

surrender is denied.

Dated:       New York, New York
             November 16, 2020


                                              _________________________
                                                     DENISE COTE
                                            United States District Judge




                                       5
